J-S46021-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

RICKY TEJADA

                            Appellant                 No. 2319 EDA 2014


                     Appeal from the PCRA Order July 8, 2014
                 In the Court of Common Pleas of Lehigh County
               Criminal Division at No(s): CP-39-CR-0002878-2000


BEFORE: MUNDY, OLSON and MUSMANNO, JJ.:

MEMORANDUM BY OLSON, J.:                         FILED SEPTEMBER 15, 2015

          Appellant, Ricky Tejada, appeals pro se from an order entered on July

8, 2014 that dismissed his first petition filed pursuant to the Post-Conviction

Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

          At the conclusion of a bench trial on August 8, 2001, the court found

Appellant guilty of theft and receiving stolen property.        Thereafter, on

October 1, 2001, the court sentenced Appellant to an aggregate term of two

and one-half to five years’ imprisonment. We affirmed Appellant’s judgment

of sentence on October 2, 2003.         Commonwealth v. Tejada, 320 EDA

2002 (Pa. Super. 2003) (unpublished memorandum).

          On November 5, 2004, Appellant filed a pro se petition for collateral

relief.     Counsel was appointed and filed amended petitions.        Following

evidentiary hearings, the PCRA court denied relief. On April 12, 2007, this
J-S46021-15



Court    affirmed   the   order   dismissing   Appellant’s   petition.   Appellant

subsequently filed a petition for further review before the Supreme Court.

On October 4, 2007, the Supreme Court granted Appellant’s petition and

remanded the matter to determine whether Appellant was entitled to

reinstatement of his right to file a petition for further review challenging our

October 2, 2003 order that affirmed Appellant’s sentence on direct appeal.

        Owing to delays arising from the transfer of Appellant’s case to a new

PCRA court judge, a remand hearing was not conducted until August 14,

2013. On August 22, 2013, the PCRA court granted Appellant’s petition and

reinstated his right to file a petition for further review nunc pro tunc.

Thereafter, Appellant filed his petition, which the Supreme Court denied on

February 4, 2014.

        Appellant filed the instant PCRA petition, his first, on May 12, 2014.

That same day, the PCRA issued notice pursuant to Pa.R.Crim.P. 907 of its

intention to dismiss the petition without a hearing. Appellant responded on

May 30, 2014 by filing an application for leave to amend his petition. The

PCRA court dismissed Appellant’s petition on July 8, 2014 and this appeal

followed.

        This court's standard of review for an order dismissing a PCRA petition

is whether the determination of the PCRA court is supported by the record

evidence and is free of legal error.     Commonwealth v. Halley, 870 A.2d
795, 799 n.2 (Pa. 2005).      The PCRA court's findings will not be disturbed

unless there is no support for the findings in the certified record.

                                       -2-
J-S46021-15



Commonwealth v. Carr, 768 A.2d 1164, 1166 (Pa. Super. 2001).

Moreover, a PCRA court may decline to hold a hearing on the petition if the

PCRA court determines that the petitioner's claim is patently frivolous and is

without a trace of support in either the record or from other evidence.

Commonwealth v. Jordan, 772 A.2d 1011, 1014 (Pa. Super. 2001).

      Here, Appellant is not eligible for relief under the PCRA because he is

no longer subject to any form of punishment for the underlying offenses.

Appellant was sentenced to two and one-half to five years’ imprisonment on

October 1, 2001. Hence, his sentence in this case expired in October 2006.

      “[T]o be eligible for relief under the PCRA, the petitioner must be

currently serving a sentence of imprisonment, probation or parole for the

crime.”   Commonwealth v. Hart, 911 A.2d 939, 942 (Pa. Super. 2006),

citing 42 Pa.C.S.A. § 9543(a)(1)(i). “As soon as his sentence is completed,

the petitioner becomes ineligible for relief, regardless of whether he was

serving his sentence when he filed the petition.” Hart, 911 A.2d at 942. In

addition, this Court has held that the PCRA precludes relief for those

petitioners whose sentences have expired, regardless of any collateral

consequences of their sentence. Commonwealth v. Fisher, 703 A.2d 714,

716 (Pa. Super. 1997). Lastly, a petitioner who has completed his sentence

for an offense remains ineligible for collateral relief relating to that crime

even though he is serving concurrent sentences for different offenses.

Commonwealth v. Smith, 17 A.3d 873, 904 (Pa. 2011). Applying these

principles to facts of this case, we conclude that Appellant is ineligible for

                                    -3-
J-S46021-15



collateral relief on his theft-related charges since he has completed his

sentence for those convictions. This determination precludes relief despite

the fact that Appellant may still be serving a sentence for subsequent

convictions.

      We turn now to the Commonwealth’s comments that remand may be

appropriate since the PCRA court failed to appoint counsel on Appellant’s

first petition. Although it is well settled that a first-time PCRA petitioner is

entitled to assistance of counsel, regardless of whether or not the petition is

timely on its face, the failure to appoint counsel is not reversible error where

the petitioner's sentence has expired. Hart, 911 A.2d at 942. “This court

has held that the failure to appoint counsel for a petitioner under the PCRA

who has served his sentence is harmless error, and that a remand for

appointment of counsel is not appropriate, as a remand would be futile

under such a circumstance.”      Id., citing Commonwealth v. Auchmuty,

799 A.2d 823, 826–827 (Pa. Super. 2002). In Hart, we explained this rule

as follows:

      The purpose for appointing counsel for a first-time petitioner,
      even where the petition appears to be untimely filed, is for the
      petitioner to attempt to establish an exception to the one-year
      time limitation. Obviously, where the petitioner is no longer
      serving a sentence of imprisonment, probation or parole,
      establishing such an exception is a legal impossibility, as the
      statute no longer applies.      The law does not require the
      performance of a futile act.

Hart, 911 A.2d at 942.




                                     -4-
J-S46021-15


      Because Appellant is no longer serving a sentence for his theft and

receiving stolen property convictions, we hold that he is ineligible for

collateral relief and that his petition was subject to summary dismissal.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/15/2015




                                     -5-